Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Response to Arguments
Applicant’s arguments, filed 7-1-2021, with respect to the art rejection and 112 rejection have been fully considered and are persuasive.  Both rejections of the claims have been withdrawn. 
Reasons for Allowance
Claims 1, 2, 5, 6, 9-12, & 14-25 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As to Claim 1 the prior art of record, taken alone or in combination, fails to disclose or render obvious a retroreflector located at the second output, in combination with the rest of the limitations of the claim. 
Claims 2, 5, 6, 9, & 10 are allowable based upon their dependency. 
As to Claim 11 the prior art of record, taken alone or in combination, fails to disclose or render obvious a retroreflection stage at the second output, in combination with the rest of the limitations of the claim. 
Claims 12, 14, 15, & 16 are allowable based upon their dependency. 
As to Claim 17 the prior art of record, taken alone or in combination, fails to disclose or render obvious a retroreflection stage at the second output, in combination with the rest of the limitations of the claim. 
Claims 18-20 are allowable based upon their dependency. 

As to Claim 21 the prior art of record, taken alone or in combination, fails to disclose or render obvious wherein a range of wavelengths over which the second detector can detect is different from a range of wavelengths over which the first detector can detect, in combination with the rest of the limitations of the claim. 
Claims 22-25 are allowable based upon their dependency. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHON COOK whose telephone number is (571)270-1323.  The examiner can normally be reached on 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







Jonathon Cook
AU:2886
July 31, 2021



/TARIFUR R CHOWDHURY/Supervisory Patent Examiner, Art Unit 2886